Exhibit 10.1B
Schedule 1.01(a)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Post-Unwind Start Date Obligations

I.   Post-Unwind Start Date Obligations by Counterparty       Shell Energy North
America (US) LP       Fortis Energy Marketing & Trading GP       J.P. Morgan
Ventures Energy Corporation       NextEra Energy Power Marketing, L.L.C.      
ANP Funding I, LLC
Endure Energy, LLC       Integrys Energy Services, Inc.       Keystone Energy
Partners, LP       Lehman Brothers Commodity Services Inc.       Lower Colorado
River Authority, Texas       Rainbow Energy Marketing Corporation       Tenaska
Power Services Co.   II.   C&I Guarantees by Counterparty       [*****]   III.  
TDSP Postings       Centerpoint Energy Houston Electric       AEP Texas Central
Company       Oncor Electric Delivery Company (Previously TXU Electric Delivery
Company)   IV.   Other ML Guarantees       Electric Reliability Council of Texas
NRG Texas LP
Public Utility Commission of the State of Texas





--------------------------------------------------------------------------------



 



Schedule 1.01(c) to CSRA
Schedule 1.01(c) To Amended and Restated Credit Sleeve and Reimbursement
Agreement
Data and Reporting Requirements
I. General Provisions — Certain Defined Terms
This Schedule 1.01(c) shall constitute a part of the Credit Sleeve Reimbursement
Agreement (“CSRA”). Capitalized Terms used herein shall either (a) have the
meaning specified in the CSRA or (b) the meaning defined in this
Schedule 1.01(c). References to Schedule 1.01(c) shall be to the entirety of
this Schedule 1.01(c) and all sub-parts unless an individual sub-part is
specified.
Current Exposure and Contingent Exposure shall be calculated on the basis of
data REPS provided to the Sleeve Provider prior to the Unwind Start Date in
accordance with the Existing CSRA.1 After the Unwind Start Date and before the
Credit Sleeve Termination Date, the Sleeve Provider shall adjust the data
provided by REPS prior to the Unwind Start Date to reflect the natural roll-off
of the Post-Unwind Start Date Transactions and the return of ML Guarantees to
the Merrill Parties. The Sleeve Provider’s computation of Current Exposure shall
be performed consistent with the methodology that the Sleeve Provider uses to
mark its own positions to market on a daily basis.
“Current Mark-to-Market” for any day, shall be expressed in Dollars and shall be
equal to the Mark-to-Market value of all Post-Unwind Start Date Transactions.
The “Mark-to-Market” value of a transaction, which may be a positive or a
negative number, shall be determined by valuing each transaction (volumes,
contract prices, and delivery dates) as of the Unwind Start Date using the
Merrill Market Forward Pricing Curve, Merrill Volatility Curve and Merrill
Correlation Curve, each as determined on the Unwind Start Date, that corresponds
to the pricing terms of such transaction. The “Merrill Market Forward Pricing
Curves,” “Merrill Volatility Curves,” and “Merrill Correlation Curves” are
defined as the curves used by the Sleeve Provider in its U.S. energy and related
forwards, futures and options trading operations to mark its positions to
market; and in those situations where discounting is applicable it will perform
such discounting using the “Merrill LIBOR Curve”.
If at any time, with respect to any Post-Unwind Start Date Transaction, REPS’
calculation of Contingent Exposure differs in an amount greater than $50,000,000
from the Sleeve Provider’s calculation of Contingent Exposure, REPS may
challenge the Sleeve Provider’s calculation of Contingent Exposure with respect
to such transaction. If the parties cannot reach agreement on the calculation of
Contingent Exposure with respect to such Post-Unwind Start Date Transaction
within ten days after such challenge, then REPS may require that a third party
expert be used to choose between the Sleeve Provider’s methodology for
calculating the Contingent Exposure and a specific alternative methodology
proposed by REPS for use in calculating the Contingent
 

1   On or after September 30, 2009, the Sleeve Obligors will not enter into or
obtain any new Accepted Trades supported by the Merrill Parties under the
Existing CSRA.

1



--------------------------------------------------------------------------------



 



Exposure with respect to such Post-Unwind Start Date Transaction. The third
party expert will be designated by REPS from a list of at least three qualified
and impartial experts which list shall promptly (and in no event more than five
Business Days following request therefor), be provided by the Sleeve Provider to
REPS. Such expert shall be required to choose between the calculation of
Contingent Exposure used by the Sleeve Provider and those calculations proposed
by REPS and to identify which it determines is more accurate, and the
calculations used to determine Contingent Exposure thereafter shall be
formulated by the Sleeve Provider in a manner consistent with the calculations
so selected and thereafter such Contingent Exposure as so formulated will be the
Contingent Exposure for all purposes hereunder. The expenses of the expert will
be paid by the Party whose calculations are not selected by the expert.
REPS may challenge the Sleeve Provider’s calculation of Current Exposure. The
parties will consult with each other in an attempt to resolve the dispute and if
they fail to resolve the dispute within five days after such challenge, then the
Sleeve Provider will recalculate the Current Exposure by (A) utilizing any
calculations of Current Exposure that the parties have agreed are not in dispute
and (B) calculating the Current Exposure in dispute by seeking four actual
quotations at mid-market from reference market makers for purposes of
calculating Current Exposure, and taking the arithmetic average of those
obtained; provided that if four quotations are not available for a particular
calculation, then fewer than four quotations may be used for that calculation;
and if no quotations are available for a particular calculation, then the Sleeve
Provider’s original calculations will be used for that calculation of Current
Exposure. Following a recalculation pursuant to this paragraph, the Sleeve
Provider will notify REPS of such calculation.

2



--------------------------------------------------------------------------------



 



Schedule 1.01(c).24
Credit Exposure
REPS shall provide the data specified in this Schedule 1.01(c).24 for each
Business Day by no later than 12:00 p.m. Central time on the next succeeding
Business Day.

                  Counterparty   Breakdown   Gross Exposure   Gross Obligation
Counterparty A
  Time All    
Counterparty A
  Current Month Delivered All    
Counterparty A
  Current Month MTM All    
Counterparty A
  Forward MTM All    
Counterparty A
  Prior Month All    
Counterparty B
  Time All    
Counterparty B
  Current Month Delivered All    
Counterparty B
  Current Month MTM All    
Counterparty B
  Forward MTM All    
Counterparty B
  Prior Month All    

With respect to any Counterparty that is party to more than one Power and
Hedging Contract, REPS shall separately provide the above data for each such
contract.

3



--------------------------------------------------------------------------------



 



Schedule 3.06(a)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Merrill Account
JP Morgan Chase ABA
021000021
Account Number 066657474
Schedule 3.06(a) to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 5.06
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Litigation

I.   PENDING LITIGATION

  a.   Homestead Commercial Group, LLC v. Reliant Energy Retail Services, LLC,
Arched Bridge Co. Inc., et al.; Cause No: 2007-65389; 281st Judicial District,
Harris County, Texas.     b.   In re: Movie Gallery/Hollywood Video Bankruptcy.
    c.   534 Las Americas/Hispanic Housing (Bankruptcy); Case No. 07-33778; US
Bankruptcy Court, Southern District of Texas, Houston Division.     d.   In re:
Arctic Cold Storage (Bankruptcy); Case No. 07-60254; US Bankruptcy Court,
Eastern District of Texas, Tyler Division.     e.   Houston Council for Health
and Education vs. Public Utility Commission of Texas, CenterPoint Energy,
Houston Electric, LLC, Reliant Energy Retail Services, LLC and Texas Genco, LP;
Cause No. GN500160; 3rd Court of Appeals, Travis County, Texas, pending with
Supreme Court of Texas, Case No. 08-0421.     f.   Sharon Taylor, et al. vs.
Freeman Publishers, Inc., et al. (Reliant Energy, Inc. a/k/a Reliant Resources);
Cause No. 02-07-cv-410; USDC, Western District of Louisiana.
    g.   In re: Miracle Candle; Cause No. 07-50227; United States District
Court, Southern District of Texas, Laredo Division.     h.   Ray Madrigal v.
Reliant Energy, Inc. and AEP Energy Services, Inc.; Cause No. 08-60392- 1; In
the County Court at Law No. 1, Nueces County, Texas.     i.   Jan Andel, Diana
Clarkson, a/n/f of Anthony Douglas Andel, A Minor, Wanda Andel and Bruno Andel
vs. Atlantic Service & Supply, LLC, et al.; Cause No. 2008-17202; In the 164th
Judicial District Court, Harris County, Texas.     j.   Constellation Energy
Commodities Group, Inc. vs. Public Utility Commission of Texas; Cause
No. D-1-GN-08-001213; in the 98th Judicial District Court, Travis County, Texas.
    k.   In re: Calpine Corporation et al., debtors, Ch 11 Case 05-6022; Calpine
Energy Services, L.P. vs. Reliant Energy Electric Solutions, LLC, Adversary
Proceeding No.08-1-01251; in the United States Bankruptcy Court for the Southern
District of New York.     l.   In re: Introgen Therapeutics, et al., debtor,
Ch.11 Case 08-12442; Introgen Therapeutics, Inc. vs. Reliant Energy Retail
Services, LLC; Adversary Proceeding No. 09-01071, in the U.S. Bankruptcy Court
for the Western District of Texas

Schedule 5.06 to CSRA

-1-



--------------------------------------------------------------------------------



 



II.   THREATENED LITIGATION

  a.   Letter dated January 2, 2009 to Reliant Energy Retail Services, LLC from
Cokinos, Bosien & Young

Schedule 5.06 to CSRA

-2-



--------------------------------------------------------------------------------



 



Schedule 5.15
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Compliance with Laws

1.   [*****]   2.   [*****]

1



--------------------------------------------------------------------------------



 



Schedule 12.13
To Amended and Restated Credit Sleeve and Reimbursement Agreement
List of Calculation Agents
Accenture LTD
Contact: Marina Kotovich
Phone: 312-693-8016 or 713-837-1500 or 1-877-889-9009
Address: 2929 Allen Parkway, Suite 2000; Houston, TX 77019
Web: www.accenture.com
Ernst & Young, LLP
Contact: Marcela Donadio
Phone: 713-750-1276 or 713-750-1500
Address: 5 Houston Center, Suite 1200; 1401 McKinney St.; Houston, TX 77010
Web: www.ey.com/global/content.nsf/US/Home
PricewaterhouseCoopers, LLP
Contact: Mark Allen Smith
Phone: 713-356-4233 or 713-356-4000
Address: 1201 Louisiana, Suite 2900; Houston, TX 77002-5678
Web: www.pwc.com
Sirius Solutions, LLP
Contact: Brent Price
Phone: 713-888-7116 or 713-888-0488 or 1-800-234-8054
Address: 3700 Buffalo Speedway, 11th Floor; Houston, TX 77098
Web: www.sirsol.com
Schedule 12.13 to CSRA

 



--------------------------------------------------------------------------------



 



Schedule 12.17(a)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Releases of Merrill Collateral
Documents evidencing return of Merrill Collateral to the Merrill Parties,
including ML Guarantees, and legal discharge of the Merrill Parties from
obligations under the Existing CSRA on the Unwind Start Date:

  1.   Framework Agreement dated as of September 30, 2009, among the Sleeve
Provider, REPS and NRG Power Marketing LLC (“PMI”)     2.   MLCI Prop Trade
Novation Agreement dated as of September 30, 2009, among the Sleeve Provider,
REPS and PMI     3.   First Novation Agreement dated as of October 5, 2009,
among REPS, the Sleeve Provider and PMI     4.   Release and Termination
Agreement dated as of October 5, 2009, between the Sleeve Provider and RERH    
5.   Release and Termination Agreement dated as of October 5, 2009, between the
ML Guarantee Provider and REPS     6.   Second Novation Agreement dated as of
October 5, 2009, among REPS, PMI and the Sleeve Provider     7.   Release and
Termination Agreement dated as of October 5, 2009, between the ML Guarantee
Provider and PMI     8.   REPS/NRG Standard ISDA Master Agreement Amendment and
Release Agreement dated as of October 5, 2009, among REPS, PMI and the Sleeve
Provider     9.   Release and Termination Agreement dated as of October 5, 2009,
between PMI and the ML Guarantee Provider     10.   Termination and Release
Agreement dated as of October 1, 2009, among the Sleeve Provider, Barclays Bank
PLC and REPS     11.   Release and Termination Agreement dated as of October 1,
2009, between Barclays Bank PLC and the ML Guarantee Provider     12.   Novation
Agreement dated as of September 29, 2009, among Morgan Stanley Capital Group
Inc., REPS, the Sleeve Provider and NRG     13.   Amendment to ISDA Master
Agreement dated as of October 5, 2009, among J. Aron & Company, REPS and the
Sleeve Provider

 



--------------------------------------------------------------------------------



 



  14.   Release and Termination Agreement dated as of October 5, 2009, between
the ML Guarantee Provider and J. Aron & Company     15.   Novation Agreement
dated as of September 30, 2009, among RRI Energy Services, Inc., REPS, the
Sleeve Provider and PMI     16.   Novation Agreement dated as of September 25,
2009, among BP Energy Company, REPS, PMI and the Sleeve Provider     17.  
Release and Termination Agreement dated as of October 1, 2009, between the ML
Guarantee Provider and BP Energy Company     18.   Novation Agreement dated as
of September 25, 2009, among BP Corporation North America Inc., REPS, PMI and
the Sleeve Provider     19.   Release and Termination Agreement dated as of
October 1, 2009, between the ML Guarantee Provider and BP Corporation North
America Inc.     20.   Novation Agreement dated as of September 28, 2009, among
Calpine Energy Services, L.P., REPS, PMI and the Sleeve Provider     21.  
Release and Termination Agreement dated as of October 1, 2009, between the ML
Guarantee Provider and Calpine Energy Services, L.P.     22.   Novation
Agreement dated as of September 25, 2009, among Citigroup Energy Inc., REPS, PMI
and the Sleeve Provider     23.   Release and Termination Agreement dated as of
October 1, 2009, between the ML Guarantee Provider and Citigroup Energy Inc.    
24.   Novation Agreement dated as of September 30, 2009, among Constellation
Energy Commodities Group, Inc., REPS, PMI and the Sleeve Provider     25.  
Release and Termination Agreement dated as of October 1, 2009, between the ML
Guarantee Provider and Constellation Energy Commodities Group, Inc.     26.  
Novation Agreement dated as of September 25, 2009, among Credit Suisse Energy
LLC, REPS, PMI and the Sleeve Provider     27.   Release and Termination
Agreement dated as of October 1, 2009, between the ML Guarantee Provider and
Credit Suisse Energy LLC     28.   Novation Agreement dated as of September 25,
2009, among Deutsche Bank AG, REPS, PMI, DB Energy Trading LLC and the Sleeve
Provider

 



--------------------------------------------------------------------------------



 



29.   Release and Termination Agreement dated as of October 1, 2009, between the
ML Guarantee Provider and Deutsche Bank AG   30.   Novation Agreement dated as
of September 25, 2009, among DB Energy Trading LLC, REPS, PMI and the Sleeve
Provider   31.   Release and Termination Agreement dated as of October 1, 2009,
among the ML Guarantee Provider and DB Energy Trading LLC   32.   Novation
Agreement dated as of September 17, 2009, among Eagle Energy Partners I L.P.,
REPS, PMI and the Sleeve Provider   33.   Release and Termination Agreement
dated as of October 1, 2009, between the ML Guarantee Provider and Eagle Energy
Partners I L.P.   34.   Novation Agreement dated as of September 24, 2009, among
Exelon Generation Company, LLC, REPS, PMI and the Sleeve Provider   35.  
Release and Termination Agreement dated as of October 1, 2009, between the ML
Guarantee Provider and Exelon Generation Company, LLC   36.   Novation Agreement
dated as of September 22, 2009, among Luminant Energy Company LLC, REPS, PMI and
the Sleeve Provider   37.   Release and Termination Agreement dated as of
October 1, 2009, between the ML Guarantee Provider and Luminant Energy Company
LLC   38.   Novation Agreement dated as of September 28, 2009, among Sempra
Energy Trading LLC, REPS, PMI and the Sleeve Provider   39.   Release and
Termination Agreement, dated as of October 1, 2009, between the ML Guarantee
Provider and Sempra Energy Trading LLC

 



--------------------------------------------------------------------------------



 



Schedule 12.18(b)
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Terminated Agreements

1.   Second Amended and Restated Working Capital Facility, originally dated as
of September 1, 2006, as amended and restated as of December 1, 2006, and as
amended and restated as of May 1, 2009, among Merrill Lynch Capital Corporation
(“MLCC”) and RERH Holdings, LLC (“RERH Holdings”), Reliant Energy Retail
Holdings, LLC (“RERH”), Reliant Energy Power Supply, LLC (“REPS”), Reliant
Energy Retail Services, LLC (“RERS”) and RE Retail Receivables, LLC (“RERR” and
together with RERH Holdings, RERH, REPS and RERS, the “Reliant Retail
Obligors”).   2.   Irrevocable Transferable Standby Letter of Credit
No. 839BGC0900378, dated as of May 1, 2009, issued by Deutsche Bank AG in favor
of MLCC for the account of NRG Energy, Inc. (“NRG”) on behalf of RERH.   3.  
Contingent Contribution Agreement, dated as of May 1, 2009, by and among NRG,
NRG Retail LLC, RERH Holdings, RERH and Merrill Lynch Commodities, Inc.
(“MLCI”).   4.   NRG Retail LLC Side Letter Agreement, dated May 1, 2009, from
NRG Retail LLC and accepted and agreed to by MLCC.   5.   Master Services
Agreement, dated as of May 1, 2009, by and among NRG and the Reliant Retail
Obligors.   6.   Supplement No. 1 to Master Services Agreement, dated as of
May 1, 2009, by and among NRG, Reliant Energy Services Texas, LLC, Reliant
Energy Texas Retail, LLC and the Reliant Retail Obligors.   7.   Parent Consent
and Agreement, dated as of May 1, 2009, by NRG for the benefit of U.S. Bank
National Association (the “Collateral Trustee”) and MLCC, MLCI and Merrill Lynch
& Co., Inc. (“ML&Co.” and together with MLCC and MLCI, the “Secured
Counterparties”) and acknowledged by the Reliant Retail Obligors.   8.   Consent
and Agreement, dated as of May 1, 2009, of Reliant Energy, Inc. (“REI”) for the
benefit of the Collateral Trustee and the Secured Counterparties with respect to
the Transition Services Agreement.   9.   Tax Subordination Agreement, dated as
of May 1, 2009, by NRG and the Reliant Retail Obligors for the benefit of the
Secured Counterparties.   10.   Second Amended and Restated Intercompany Cash
Management Agreement, dated as of August 1, 2007, by and among RERH, REPS, RERS
and RERR.   11.   Subleasehold Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of May 1, 2009, by RERR to
Stanley Keeton, as trustee, for the

Schedule 12.18(b) to CSRA

-1-



--------------------------------------------------------------------------------



 



    benefit of the Collateral Trustee.   12.   Collateral Trust Agreement, dated
as of December 1, 2006, among the Collateral Trustee and the Reliant Retail
Obligors.   13.   Security Agreement, dated as of December 1, 2006, among the
Collateral Trustee and the Reliant Retail Obligors.   14.   Amendment and
Reaffirmation Agreement, dated as of May 1, 2009, among the Reliant Retail
Obligors and the Collateral Trustee.   15.   Trademark Security Agreement
Supplement, dated as of December 1, 2006, by RERH.   16.   Trademark Security
Agreement Supplement, dated as of May 1, 2009, by RERH.   17.   Trademark
Security Agreement Supplement, dated as of May 1, 2009, by RERS.   18.   Blocked
Account Agreement, dated as of December 1, 2006, among Wells Fargo Bank, N.A.,
the Collateral Trustee and RERS.   19.   Blocked Account Agreement, dated as of
August 1, 2007, among Mellon Bank, N.A., the Collateral Trustee and the Reliant
Retail Obligors.   20.   Blocked Account Agreement, dated as of May 1, 2009,
among The Bank of New York Mellon, the Collateral Trustee and the Reliant Retail
Obligors.   21.   Securities Account Control Agreement, dated as of December 1,
2006, among Mellon Financial Markets, LLC, the Collateral Trustee and RERH.  
22.   Priority Lien ISDA Master Agreement, dated as of May 1, 2009, between REPS
and NRG Power Marketing LLC; Schedule to the 1992 ISDA Master Agreement, dated
as of May 1, 2009, between REPS and NRG Power Marketing LLC; Paragraph 13 to the
Credit Support Annex to the 1992 ISDA Master Agreement, dated as of May 1, 2009,
between REPS, NRG Power Marketing LLC and MLCI; Confirmations, dated as of
May 1, 2009, between REPS and NRG Power Marketing LLC.

Schedule 12.18(b) to CSRA

-2-



--------------------------------------------------------------------------------



 



Exhibit A
To Amended and Restated Credit Sleeve and Reimbursement Agreement
Form of Acceptable Letter of Credit
IRREVOCABLE STANDBY LETTER OF CREDIT

     
Issuing Bank:
  DEUTSCHE BANK AG
 
   
Date and Place of Issue:
                                          
 
  Deutsche Bank AG
 
  New York Branch
 
  60 Wall Street, 25th Floor
 
  New York, New York 10005
 
  Trade Risk & Services Department
 
   
Letter of Credit No.:
                      
 
   
Stated Amount:
  US $                      (AMOUNT IN WORDS United
 
  States Dollars)
 
   
Expiration Date:
  __________, 2001
 
   
Beneficiary’s Name and Address:
  [Merrill Lynch Commodities, Inc.]
 
                                          
 
  (“Beneficiary”)
 
   
Borrower’s Name and Address:
  NRG Energy Inc. on behalf of NRG SUB
 
  211 Carnegie Center
 
  Princeton, NJ 08540
 
  (“Borrower”)
 
   
To Beneficiary:
   

We hereby issue this irrevocable letter of credit no.                     
(“Letter of Credit”) in your favor for the account of the Borrower for up to the
aggregate amount stated above (“Stated Amount”). Drawing(s) made in accordance
with the terms and conditions of this Letter of Credit will be duly honored.
This Letter of Credit is effective immediately.
Funds under this Letter of Credit, in an amount not to exceed the Stated Amount,
will be made available to you upon your presentation of a statement
(“Beneficiary Statement”) purportedly signed by an authorized officer of
Beneficiary stating:
     “Beneficiary hereby demands payment of $[amount] under Letter of Credit no.
___.”
Special Conditions

  1.   Payment under this Letter of Credit will be effected per your
instructions against a Beneficiary Statement presented at Deutsche Bank AG, New
York Branch, 60 Wall Street, 25 Floor, New York, Trade Services Department, New
York 10005 (“Place of

 

1   Not less than 20 Business Days (or, if earlier, the date on which the
obligations secured by such Letter of Credit are satisfied)

1



--------------------------------------------------------------------------------



 



      Presentation”). Such presentation may be made (i) in person, (ii) by first
class certified and registered U.S. mail, or (iii) by overnight mail.     2.  
Partial and/or Multiple drawings are permitted. Such partial drawings shall
reduce the amount thereafter available for drawing under this Letter of Credit.
    3.   This Letter of Credit shall be deemed automatically extended without
amendment for an additional period of twelve (12) months from the then-current
Expiration Date, unless Issuing Bank notifies Beneficiary in writing that
Issuing Bank elects not to extend the Letter of Credit for an additional period
at least one hundred and twenty (120) days prior to such Expiration Date. In the
event such notice is timely delivered by Issuing Bank to Beneficiary,
Beneficiary may draw the full Stated Amount under the Letter of Credit at any
time on or prior to the Expiration Date.     4.   This Letter of Credit will
terminate at 5:00 PM New York time on the earlier of (i) the Expiration Date
(other than with respect to any outstanding drawing requests made on or prior to
such date), (ii) the date of surrender by you of this Letter of Credit for
cancellation, and (iii) the date of our honoring of drawing(s) under this Letter
of Credit that, in the aggregate, equal the Stated Amount.     5.   All Issuing
Bank charges are for the account of Borrower.     6.   This Letter of Credit
shall not be amended except with the written concurrence of Beneficiary,
Borrower, and Issuing Bank.     7.   Any communications to us with respect to
this Letter of Credit shall be addressed to the Place of Presentation and refer
to “Letter of Credit No.                     .     8.   Unless otherwise
expressly stated herein, this Letter of Credit is governed by the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (“UCP”). As to matters not governed by
the UCP, this Letter of Credit is governed by the laws of the State of New York.
    9.   The following Articles under UCP are modified as follows:

  (i)   Article 14(b) is modified such that five banking days is changed to be
three (3) banking days following the day of receipt of documents; and     (ii)  
Article 36 is amended such that if the Letter of Credit expires while the Place
for Presentation is closed due to events described in said Article, then the
Expiration Date of this letter of credit shall be automatically extended without
amendment to a date thirty (30) calendar days after the Place for Presentation
reopens for business.

Very truly yours,
DEUTSCHE BANK AG
New York Branch

2



--------------------------------------------------------------------------------



 



EXHIBIT B
GUARANTY OF BANK OF AMERICA CORPORATION
For value received, the receipt of which is hereby acknowledged, Bank of America
Corporation, a corporation duly organized and existing under the laws of the
State of Delaware (“Bank of America”), hereby unconditionally guarantees to NRG
Energy, Inc. (the “Company”) the prompt payment of any and all obligations and
liabilities of each of Merrill Lynch Commodities, Inc. and Merrill Lynch & Co.,
Inc. (the “Merrill Parties”), along with any successors and permitted assigns,
to the extent such successors or permitted assigns are direct or indirect
wholly-owned subsidiaries of Bank of America, to return Posted Collateral to the
Company or transfer Posted Collateral to an Acceptable Collateral Agent, in each
case, as required by the terms of Section 10 of the Amended and Restated Credit
Sleeve and Reimbursement Agreement dated as of September 30, 2009, (the
"Agreement”) among, inter alia, Merrill Lynch Commodities, Inc., Merrill Lynch &
Co., Inc., the Company and certain of the Company’s affiliates (as such Section
may be amended, supplemented or otherwise modified from time to time, the
“Specified Section”), at all times, in accordance with the terms of the
Specified Section. In the event that the Merrill Parties fail to return or
transfer Posted Collateral under the Specified Section when required after
giving effect to any applicable notice requirement and grace period, Bank of
America hereby agrees to cause any such return or transfer to be made, promptly
upon receipt of written demand from the Company to Bank of America; provided,
however, that delay by the Company in giving such demand shall in no event
affect Bank of America’s obligations under this Guaranty. This Guaranty shall
remain in full force and effect or shall be reinstated (as the case may be) if
at any time the return of any amount of Posted Collateral guaranteed hereunder,
in whole or in part, is rescinded or must otherwise be returned by the Company
upon the insolvency, bankruptcy or reorganization of any Merrill Party or
otherwise, all as though such return or transfer had not been made. Capitalized
terms used and not defined herein have the meanings assigned thereto in the
Agreement.
This Guaranty shall be one of payment and not of collection and shall be
irrevocable in respect of any payment obligations incurred by the Merrill
Parties under the Specified Section (and, for all purposes of this Guaranty,
“payment obligation” will include any obligation of the Merrill Parties to
return or transfer Posted Collateral in accordance with the Specified Section).
Bank of America hereby agrees that its obligations hereunder shall be
unconditional, irrespective of (i) the validity, regularity or enforceability
(except as may result from any applicable statute of limitations) of the
Agreement or the Specified Section, (ii) the absence of any action to enforce
the same, (iii) any waiver or consent by the Company concerning any provisions
thereof, (iv) the rendering of any judgment against the Merrill Parties or any
action to enforce the same or (v) any other circumstances that might otherwise
constitute a legal or equitable discharge of a guarantor or a defense of a
guarantor, other than defense of payment. Bank of America covenants that this
Guaranty shall not be discharged except by complete return or transfer, as
applicable, of all Posted Collateral in accordance with the Specified Section.
This

 



--------------------------------------------------------------------------------



 



Guaranty shall continue to be effective if any Merrill Party merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
Bank of America hereby waives diligence, presentment, protest, notice of
protest, acceleration, and dishonor, filing of claims with any court in the
event of insolvency or bankruptcy of a Merrill Party, all demands whatsoever,
except as noted in the first paragraph hereof, and any right to require a
proceeding first against the Merrill Parties. Neither Bank of America nor the
Company may assign its rights, interests or obligations hereunder to any other
person (except by operation of law) without the prior written consent of the
other party.
Bank of America shall not exercise any right that it may acquire by way of
subrogation under this Guaranty, by payment made hereunder or otherwise, until
all Posted Collateral is returned to the Company or transferred to an Acceptable
Collateral Agent, in each case, in accordance with the Specified Section.
Subject to the foregoing, upon performance of all such obligations of the
Merrill Parties, Bank of America shall be subrogated to the rights of the
Company against the Merrill Parties, and the Company agrees to take at Bank of
America’s expense such steps as Bank of America may reasonably request to
implement such subrogation.
Bank of America shall reimburse the Company for any reasonable fees and expenses
incurred by the Company in the enforcement of the Company’s rights under this
Guaranty (including the reasonable fees and expenses of outside counsel) if Bank
of America shall be found liable for any non-payment hereunder in a final,
non-appealable judicial determination of a court of competent jurisdiction. Bank
of America shall not be required to pay, or otherwise be liable to, the Company
for any consequential, indirect or punitive damages (including, but not limited
to, opportunity costs or lost profits).
Bank of America hereby represents and warrants that this Guaranty constitutes
the valid and binding obligation of Bank of America and does not violate or
conflict with any applicable law.
This Guaranty shall automatically terminate upon the termination of the
Agreement and the discharge of all of the Merrill Parties’ obligations to return
to the Company all Posted Collateral in accordance with the Specified Section.
For the avoidance of doubt, the agreements made by Bank of America under this
Guaranty will have no force and effect, unless this Guaranty is executed and
delivered by the Company to Bank of America as contemplated below.
This Guaranty may be executed in multiple counterparts and by each party hereto
in separate counterparts, all of which, taken together, will constitute an
original. Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier or e-mail will be effective as delivery of a manually
executed counterpart thereof.

 



--------------------------------------------------------------------------------



 



This Guaranty shall be governed by and construed in accordance with the internal
laws of the State of New York as applicable to contracts or instruments made and
to be performed therein.
[The remainder of this page is left intentionally blank.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, BANK OF AMERICA has caused this Guaranty to be executed in
its corporate name by its duly authorized representative.
BANK OF AMERICA CORPORATION
By:                                         
Name:
Title:

 